 Case 18-35754-KRH                  Doc 8 Filed 11/18/18 Entered 11/19/18 00:24:28                                  Desc Imaged
                                         Certificate of Notice Page 1 of 2
                                            United States Bankruptcy Court
                                                   Eastern District of Virginia
                                                       Richmond Division
                                                      701 East Broad Street
                                                      Richmond, VA 23219


                                                             Case Number 18−35754−KRH
                                                             Chapter 7
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Calvin Lamont Spencer
   9739 Candace Terrace
   Glen Allen, VA 23060
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−0896
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                                     NOTICE OF REQUIREMENT TO FILE
                          CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                                             (Official Form 423)

     Notice is hereby given that, subject to limited exceptions, a debtor must complete an instructional course in
 personal financial management in order to receive a discharge under chapter 7 (11 U.S.C. § 727). Pursuant to Rule
 1007(b)(7) of the Federal Rules of Bankruptcy Procedure, the debtor(s) must complete and file Certification
 About a Financial Management Course (Official Form 423)* as described in 11 U.S.C. § 111.
     Debtor(s) and/or debtor(s)' attorney is/are hereby notified that Official Form 423 must be filed before a
 discharge can be entered. Debtor(s) and/or debtor(s)' attorney is/are hereby notified that the debtor(s) must file
 Official Form 423 within 60 days after the first date set for the meeting of creditors under § 341. Failure to file the
 certification will result in the case being closed without an entry of discharge. If the debtor(s) subsequently file(s)
 a Motion to Reopen the Case to allow for the filing of the Official Form 423, the debtor(s) must pay the full
 reopening fee due for filing the motion.



 Dated: November 16, 2018
                                                                       William C. Redden
 (ntcfnmgtvDec2015.jsp)                                                Clerk of Court

 *NOTE: Official Interim Form 423 (Certification About a Financial Management Course) must be filed in all individual chapter 13 and
 chapter 7 cases even if the U.S. Trustee has not approved any credit counseling agency or financial management course for the applicable
 district. See FRBP 1007(b)(7).


                                             ATTENTION DEBTORS:
                     Receive your court notices and orders by mail through the DeBN program.
                                   Same−day delivery. Convenient Access. Free.
                Go to www.vaeb.uscourts.gov for more information and to download the request form.
        Case 18-35754-KRH               Doc 8 Filed 11/18/18 Entered 11/19/18 00:24:28                              Desc Imaged
                                             Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 18-35754-KRH
Calvin Lamont Spencer                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: baumgartn                    Page 1 of 1                          Date Rcvd: Nov 16, 2018
                                      Form ID: ntcfnm15                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 18, 2018.
db             +Calvin Lamont Spencer,   9739 Candace Terrace,   Glen Allen, VA 23060-3731

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 18, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 16, 2018 at the address(es) listed below:
              Deanna H. Hathaway    on behalf of Debtor Calvin Lamont Spencer ecf@hathawayadair.com,
               hathawayadair@gmail.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Peter J. Barrett   peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;pbarrett@ecf.epiqsystems.com
                                                                                            TOTAL: 3
